 

 



Exhibit 10.2

 

PEOPLESBANK

ELECTIVE DEFERRED COMPENSATION PLAN

 

THIS ELECTIVE DEFERRED COMPENSATION PLAN (this “Plan”) is adopted this 21st day
of February, 2019, by PeoplesBank, A Codorus Valley Company, a state-chartered
commercial bank located in York, Pennsylvania, (the “Bank).

 

WITNESSETH:

 

WHEREAS, the Participants are employees of the Bank;

 

WHEREAS, the Bank recognizes the valuable services the Participants have
performed for the Bank and wishes to encourage the Participants’ continued
employment and to provide the Participants with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Bank wishes to provide the terms and conditions upon which the Bank
shall pay additional retirement benefits to the Participants;

 

WHEREAS, the Bank and the Participants intend this Plan shall at all times be
administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Bank intends this Plan shall at all times be administered and
interpreted in such a manner as to constitute an unfunded nonqualified deferred
compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Participants, members of select group of management
or highly compensated employees of the Bank;

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank agrees as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Plan, the following phrases or terms shall have the
indicated meanings:

 

1.1          “Administrator” means the Board or its designee.

 

1.2          “Affiliate” means any business entity with whom the Bank would be
considered a single employer under Section 414(b) and 414(c) of the Code. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.

 





 

 

1.3          “Base Salary” means the cash compensation relating to services
performed during any calendar year, excluding bonuses, commissions,
distributions from nonqualified deferred compensation plans, fringe benefits,
incentive payments, non-monetary awards, overtime, relocation expenses, stock
options and other fees, and automobile and other allowances paid to a
Participant for services rendered (whether or not such allowances are included
in the Participant’s gross income). Base Salary shall be calculated before
reduction for amounts voluntarily deferred or contributed by the Executive
pursuant to qualified or non-qualified plans and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the
Bank; provided, however, that all such amounts will be included in compensation
only to the extent that had there been no such plan, the amount would have been
payable in cash to the Participant.

 

1.4          “Beneficiary” means the person or persons designated in writing by
a Participant to receive benefits hereunder in the event of the Participant’s
death.

 

1.5          “Board” means the Board of Directors of the Bank.

 

1.6          “Bonus” means the cash bonus, if any, awarded to a Participant for
services performed during the Plan Year.

 

1.7          “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Bank; conviction of a felony or of
a gross misdemeanor involving moral turpitude in connection with a Participant’s
service with the Bank; fraud, disloyalty, dishonesty or willful violation of any
law or significant Bank policy committed in connection with the Participant's
service resulting in a material adverse effect on the Bank.

 

1.8          “Change in Control” means a change in the ownership or effective
control of the Bank, or in the ownership of a substantial portion of the assets
of the Bank, as such change is defined in Code Section 409A and regulations
thereunder.

 

1.9          “Claimant” means a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.

 

1.10        “Code” means the Internal Revenue Code of 1986, as amended.

 



2

 

 

1.11         “Deferral Account” means the Bank’s accounting of the accumulated
Deferrals plus accrued interest.

 

1.12        “Deferral Election Form” means each form established from time to
time by the Administrator that each Participant completes, signs and returns to
the Administrator to designate the amount of the Participant’s Deferrals.

 

1.13        “Deferral Period Crediting Rate” means fifty percent (50%) of the
Bank’s return on equity from the immediately preceding calendar year.
Notwithstanding the foregoing, at no time shall the Deferral Period Crediting
Rate be less than zero percent (0%) or more than ten percent (10%).

 

1.14        “Deferrals” means the amount of Base Salary and Bonus a Participant
elects to defer according to this Plan.

 

1.15        “Disability” means a condition of a Participant whereby the
Participant either: (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank.
The Administrator will determine whether a Participant has incurred a Disability
based on its own good faith determination and may require the Participant to
submit to reasonable physical and mental examinations for this purpose. A
Participant will also be deemed to have incurred a Disability if determined to
be totally disabled by the Social Security Administration or in accordance with
a disability insurance program, provided that the definition of disability
applied under such disability insurance program complies with the initial
sentence of this Section.

 

1.16        “Distribution Election Form” means the form established by the
Administrator that each Participant completes, signs and returns to the
Administrator to designate the timing of schedule of the Participant’s benefit
distributions hereunder.

 

1.17        “Distribution Period Crediting Rate” means four percent (4%).

 

1.18        “Early Termination” means Separation from Service before Normal
Retirement Age except when such Separation from Service occurs following a
Change in Control or due to termination for Cause.

 

1.19        “Effective Date” means February 1, 2019.

 



3

 

 

1.20        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.21        “Normal Retirement Age” means the date the Participant attains age
sixty-seven (67).

 

1.22       “Participant” means an employee of the Bank (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Participation Agreement, (iv) whose Participation Agreement, Beneficiary
Designation Form and Deferral Election Form are accepted by the Administrator,
(v) who commences participation in the Plan, and (vi) whose participation has
not terminated.

 

1.23        “Participation Agreement” means the form established by the
Administrator that each Participant completes, signs and returns to the
Administrator to acknowledge participation in the Plan.

 

1.24        “Plan Year” means each twelve (12) month period commencing on
January 1 and ending on December 31 of each year. The initial Plan Year shall
commence on the Effective Date and end on the following December 31.

 

1.25        “Separation from Service” means a termination of the Participant’s
service with the Bank and its Affiliates for reasons other than death and
Disability. A Separation from Service may occur as of a specified date for
purposes of the Plan even if the Participant continues to provide some services
for the Bank or its Affiliates after that date, provided that the facts and
circumstances indicate that the Bank and the Participant reasonably anticipated
at that date that either no further services would be performed after that date,
or that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period
(or the full period during which the Participant performed services for the
Bank, if that is less than thirty-six (36) months). A Separation from Service
will not be deemed to have occurred while a Participant is on military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or, if longer, the period for which a statute or
contract provides the Executive with the right to reemployment with the Bank. If
the Participant’s leave exceeds six (6) months but the Participant is not
entitled to reemployment under a statute or contract, the Participant incurs a
Separation from Service on the next day following the expiration of such six (6)
month period. In determining whether a Separation from Service occurs the
Administrator shall take into account, among other things, the definition of
“service recipient” and “employer” set forth in Treasury Regulation
§1.409A-1(h)(3). The Administrator shall have full and final authority, to
determine conclusively whether a Separation from Service occurs, and the date of
such Separation from Service.

 



4

 

 

1.26        “Specified Employee” means an individual that satisfies the
definition of a “key employee” of the Bank as such term is defined in Code
§416(i) (without regard to Code §416(i)(5)), provided that the stock of the Bank
is publicly traded on an established securities market or otherwise, as defined
in Code §1.897-1(m). If a Participant is a key employee at any time during the
twelve (12) months ending on December 31, the Participant is a Specified
Employee for the twelve (12) month period commencing on the first day of the
following April.

 

1.27       “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Beneficiary, or the Participant’s dependent (as
defined in Code Section 152(a)), loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

 

Article 2

ELIGIBILITY, PARTICIPATION AND DEFERRALS

 

2.1           Selection by Administrator. Participation in the Plan shall be
limited to those employees of the Bank selected by the Administrator, in its
sole discretion, to participate in the Plan.

 

2.2           Enrollment Requirements. As a condition to participation, and in
addition to the requirements in Section 2.1, each selected individual shall
complete, execute and return to the Administrator (i) a Participation Agreement,
(ii) a Beneficiary Designation Form and (iii) a Deferral Election Form. In
addition, the Administrator may establish such other enrollment requirements as
it determines are necessary.

 

2.3           Eligibility; Commencement of Participation. Provided an individual
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Administrator, that individual will
become a Participant, be covered by the Plan and will be eligible to receive
benefits at the time and in the manner provided hereunder, subject to the
provisions of the Plan.

 

2.4           Elections Generally. Each Participant may annually file a Deferral
Election Form with the Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to the Base Salary and Bonus
to be deferred will be performed.

 



5

 

 

2.5           Initial Deferral Election. After being notified by the
Administrator of becoming eligible to participate in this Plan, each Participant
may make an initial deferral election by delivering to the Administrator a
signed Deferral Election Form within thirty (30) days of becoming eligible. The
Deferral Election Form shall set forth the amount of Base Salary and Bonus to be
deferred. However, if a Participant was eligible to participate in any other
elective deferral non-qualified deferred compensation plans sponsored by the
Bank prior to becoming eligible to participate in this Plan, the initial
election to defer under this Plan shall not be effective until the Plan Year
following the Plan Year in which the Participant became eligible to participate
in this Plan.

 

2.6           Election Changes. Each Participant may modify the amount of
Deferrals annually by filing a new Deferral Election Form with the Bank. The
modified deferral shall not be effective until the calendar year following the
year in which the subsequent Deferral Election Form is received by the Bank.

 

2.7           Hardship. If an Unforeseeable Emergency befalls a Participant, the
Participant, may discontinue deferrals hereunder by written instructions to the
Bank. Any subsequent deferral elections may be made only in accordance with
Section 2.4 hereof.

 

Article 3

DEFFERAL ACCOUNT

 

3.1           Establishing and Crediting. The Bank shall establish a Deferral
Account on its books for each Participant and shall credit to the Deferral
Account the following amounts:

 

(a)          Any Deferrals hereunder; and

(b)          Interest as follows:

(i)        on the last day of each month prior to a Separation from Service,
Disability, Change in Control or the Participant’s death, interest shall be
credited on the Deferral Account balance at an annual rate equal to the Deferral
Period Crediting Rate, compounded monthly; and

(ii)       except as provided in Section 4.2, on the last of each month
following Separation from Service, Disability, Change in Control or the
Participant’s death, interest shall be credited on the unpaid Deferral Account
balance at an annual rate equal to the Distribution Period Crediting Rate,
compounded monthly.

 



6

 

 

3.2           Recordkeeping Device Only. The Deferral Account is solely a device
for measuring amounts to be paid under this Plan and is not a trust fund of any
kind.

 

ARTICLE 4

PAYMENT OF BENEFITS

 

4.1           Normal Retirement Benefit. Upon a Participant’s Separation from
Service after Normal Retirement Age, the Bank shall pay the Participant the
Participant’s Deferral Account balance calculated at Separation from Service.
This benefit shall be paid in consecutive monthly installments as elected by the
Participant on the Distribution Election Form and shall commence the month
following Separation from Service.

 

4.2           Early Termination Benefit. Upon a Participant’s Early Termination,
the Bank shall pay the Participant the Participant’s Deferral Account balance
calculated at Separation from Service. This benefit shall be paid in consecutive
monthly installments as elected by the Participant on the Distribution Election
Form and shall commence the month following Separation from Service.
Notwithstanding anything to the contrary in Section 3.1(b)(ii), the Participant
shall forfeit any future interest on the Deferral Account balance and the
Distribution Period Crediting Rate shall be zero percent (0%) if (i) the Bank
terminates the Participant for Cause, or (ii) the Participant competes against
the Bank or solicits the Bank’s customers or employees as described in Section
9.9.

 

4.3           Disability Benefit. If a Participant experiences a Disability
prior to Separation from Service, Change in Control and Normal Retirement Age,
the Bank shall pay the Participant the Deferral Account balance calculated at
Disability. This benefit shall be paid in a lump sum or in consecutive monthly
installments as elected by the Participant on the Distribution Election Form and
shall commence the month following Disability.

 

4.4           Change in Control Benefit. If a Change in Control occurs prior to
a Participant’s Separation from Service, Disability, Normal Retirement Age and
the Participant’s death, the Bank shall pay the Participant the Deferral Account
balance calculated at Change in Control. This benefit shall be paid in a lump
sum or in consecutive monthly installments as elected by the Participant on the
Distribution Election Form and shall commence the month following Change in
Control.

 

4.5           Death Prior to Commencement of Benefit Payments. In the event the
Participant dies prior to Separation from Service, Disability and Change in
Control, the Bank shall pay the Participant’s Beneficiary the Deferral Account
balance calculated at the Participant’s death. This benefit shall be paid in a
lump sum or in consecutive monthly installments as elected by the Participant on
the Distribution Election Form and shall commence the month following the
Participant’s death.

 



7

 

 

4.6           Death Subsequent to Commencement of Benefit Payments. In the event
a Participant dies while receiving payments, but prior to receiving all payments
due and owing hereunder, the Bank shall pay the Participant’s Beneficiary the
same amounts at the same times as the Bank would have paid the Participant, had
the Participant survived.

 

4.7           Hardship Distribution. If an Unforeseeable Emergency befalls a
Participant, the Participant may petition the Board to receive a distribution
from the Plan (a “Hardship Distribution”). The Board in its sole discretion may
grant such petition. If granted, the Participant shall receive, within sixty
(60) days, a distribution from the Participant’s Deferral Account only to the
extent deemed necessary by the Board to remedy the Unforeseeable Emergency, plus
an amount necessary to pay taxes reasonably anticipated as a result of the
distribution. In any event, the maximum amount which may be paid out as a
Hardship Distribution is the Participant’s Deferral Account balance as of the
day the Participant petitioned the Board to receive a Hardship Distribution. A
Hardship Distribution shall reduce the Participant’s Deferral Account balance.

 

4.8           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Plan to the contrary, if a Participant is considered a
Specified Employee at the time of the Participant’s Separation from Service, the
provisions of this Section shall govern all distributions hereunder.
Distributions which would otherwise be made to the Participant due to Separation
from Service shall not be made during the first six (6) months following
Separation from Service. Rather, any distribution which would otherwise be paid
to the Participant during such period shall be accumulated and paid to the
Participant in a lump sum on the first day of the seventh month following
Separation from Service, or if earlier, upon the Participant’s death. All
subsequent distributions shall be paid as they would have had this Section not
applied.

 

4.9           Acceleration of Payments. Except as specifically permitted herein,
no acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Plan fails to meet the requirements of Code Section 409A.

 



8

 

 

4.10         Delays in Payment by Bank. A payment may be delayed to a date after
the designated payment date under any of the circumstances described below, and
the provision will not fail to meet the requirements of establishing a
permissible payment event, provided that the delay in payment complies with all
of the requirements of Treasury Regulation §1.409A-2(b)(7). The delay in the
payment will not constitute a subsequent deferral election, so long as the Bank
treats all payments to similarly situated service providers on a reasonably
consistent basis.

 

(a)       Payments subject to Code Section 162(m). If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Bank to ensure that the entire amount
of any distribution from this Plan is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Plan. The delayed
amounts shall be distributed to the Participant (or the Beneficiary in the event
of the Participant’s death) either (i) during the Participant’s first taxable
year in which the Bank reasonably anticipates, or should reasonably anticipate,
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m), or (ii) during the period
beginning with the date of the Participant’s Separation from Service and ending
on the later of the last day of the year in which the Separation from Service
occurs or the 15th day of the third month following the Separation from Service,
subject to further delay in accordance with Treasury Regulation §1.409A-2(b)(7)
if the Participant is a Specified Employee at the time of the Separation from
Service..

(b)       Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Bank reasonably anticipates
that the making of the payment will violate Federal securities laws or other
applicable law provided that the payment is made at the earliest date at which
the Bank reasonably anticipates that the making of the payment will not cause
such violation. The making of a payment that would cause inclusion in gross
income or the application of any penalty provision of the Code is not treated as
a violation of law.

(c)       Solvency. Notwithstanding the above, a payment may be delayed where
the payment would jeopardize the ability of the Bank to continue as a going
concern.

 



9

 

 

4.11         Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Plan made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if the Bank
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Participant’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if the Bank does not have
sufficient funds to make the payment without jeopardizing the Bank’s solvency,
in the first calendar year in which the Bank’s funds are sufficient to make the
payment.

 

4.12         Facility of Payment. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Bank and the
Administrator from further liability on account thereof.

 

4.13         Excise Tax Limitation. Notwithstanding any provision of this Plan
to the contrary, if any benefit payment hereunder would be treated as an “excess
parachute payment” under Code Section 280G, the Bank shall reduce such benefit
payment to the extent necessary to avoid treating such benefit payment as an
excess parachute payment. The Participant shall be entitled to only the reduced
benefit and shall forfeit any amount over and above the reduced amount.

 

4.14         Changes in Form of Timing of Benefit Payments. The Participant may,
subject to the terms hereof, delay the timing or change the form of payments.
Any such change:

 

(a)       must take effect not less than twelve (12) months after the amendment
is made;

(b)       must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;

(c)       must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and

(d)       may not accelerate the time or schedule of any distribution.

 



10

 

 

Article 5

Beneficiaries

 

5.1           Designation of Beneficiaries. Each Participant may designate any
person to receive any benefits payable under the Plan upon the Participant’s
death, and the designation may be changed from time to time by the Participant
by filing a new designation. Each designation will revoke all prior designations
by the Participant, shall be in the form prescribed by the Administrator and
shall be effective only when filed in writing with the Administrator during the
Participant’s lifetime. If a Participant names someone other than the
Participant’s spouse as a Beneficiary, the Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Administrator, executed by the Participant’s spouse and
returned to the Administrator. A Participant’s beneficiary designation shall be
deemed automatically revoked if the Beneficiary predeceases the Participant or
if the Participant names a spouse as Beneficiary and the marriage is
subsequently dissolved.

 

5.2           Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by a Participant, the
Bank shall pay the benefit payment to the Participant’s spouse. If the spouse is
not living then the Bank shall pay the benefit payment to the Participant’s
living descendants per stirpes, and if there are no living descendants, to the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Bank may rely conclusively upon information
supplied by the Participant’s personal representative, executor, or
administrator.

 

Article 6

ADMINISTRATION

 

6.1           Administrator Duties. The Administrator shall be responsible for
the management, operation, and administration of the Plan. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Bank, Participant or Beneficiary. No provision of
this Plan shall be construed as imposing on the Administrator any fiduciary duty
under ERISA or other law, or any duty similar to any fiduciary duty under ERISA
or other law.

 

6.2           Administrator Authority. The Administrator shall enforce this Plan
in accordance with its terms, shall be charged with the general administration
of this Plan, and shall have all powers necessary to accomplish its purposes.

 



11

 

 

6.3           Binding Effect of Decision. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in this Plan.

 

6.4           Compensation, Expenses and Indemnity. The Administrator shall
serve without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Bank to employ such legal counsel and
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this Plan
shall be paid by the Bank.

 

6.5           Bank Information. The Bank shall supply full and timely
information to the Administrator on all matters relating to the Participant’s
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.

 

6.6           Termination of Participation. If the Administrator determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit the Participant from making any additional Deferrals hereunder.

 

6.7           Compliance with Code Section 409A. The Bank intends that the Plan
comply with the provisions of Code Section 409A to prevent the inclusion in
gross income of any amounts deferred hereunder in a taxable year prior to the
year in which amounts are actually paid to a Participant or Beneficiary. This
Plan shall be construed, administered and governed in a manner that affects such
intent, and the Administrator shall not take any action that would be
inconsistent therewith.

 

Article 7

Claims and Review Procedures

 

7.1           Claims Procedure. A Claimant who believes that he or she is being
denied a benefit to which he or she is entitled hereunder shall make a claim for
such benefits as follows.

 



12

 

 

(a)       Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

(b)       Timing of Administrator Response. The Administrator shall respond to
such Claimant within forty-five (45) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional thirty (30) days by notifying the Claimant in writing, prior to the
end of the initial forty-five (45) day period, that an additional period is
required. The extension notice shall specifically explain the standards on which
entitlement to a disability benefit is based, the unresolved issues that prevent
a decision on the claim and the additional information needed from the Claimant
to resolve those issues, and the Claimant shall be afforded at least forty-five
(45) days within which to provide the specified information.

(c)       Notice of Decision. If the Administrator denies all or a part of the
claim, the Administrator shall notify the Claimant in writing of such denial in
a culturally and linguistically appropriate manner. The Administrator shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth: (i) the specific reasons for the denial; (ii)
a reference to the specific provisions of this Plan on which the denial is
based; (iii) a notice that the Claimant has a right to request a review of the
claim denial and an explanation of the Plan’s review procedures and the time
limits applicable to such procedures; (iv) a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review, and a description of any time limit for bringing such
an action; (v) for any Disability claim, a discussion of the decision, including
an explanation of the basis for disagreeing with or not following: (A) the views
presented by the Claimant of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (B) the views of medical or
vocational experts whose advice was obtained on behalf of the Bank in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; or (C) a disability
determination regarding the Claimant presented by the Claimant made by the
Social Security Administration (vi) for any Disability claim, the specific
internal rules, guidelines, protocols, standards or other similar criteria
relied upon in making the adverse determination or, alternatively, a statement
that such rules, guidelines, protocols, standards or other similar criteria do
not exist; and (viii) for any Disability claim, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. Whether a document, record, or other information
is relevant to a claim for benefits shall be determined by Department of Labor
Regulation Section 2560.503-1(m)(8).

 



13

 

 

7.2           Review Procedure. If the Administrator denies all or a part of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

 

(a)       Additional Evidence. Prior to the review of the denied claim, the
Claimant shall be given, free of charge, any new or additional evidence
considered, relied upon, or generated by the Administrator, or any new or
additional rationale, as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided, to give the Claimant a reasonable opportunity to respond prior
to that date.

(b)       Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Administrator’s notice of denial,
must file with the Administrator a written request for review.

(c)       Additional Submissions – Information Access. After such request the
Claimant may submit written comments, documents, records and other information
relating to the claim. The Administrator shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.

(d)       Considerations on Review. In considering the review, the Administrator
shall consider all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. Additional considerations shall
be required in the case of a claim for Disability benefits. The claim shall be
reviewed by an individual or committee who did not make the initial
determination that is subject of the appeal and who is not a subordinate of the
individual who made the determination. Additionally, the review shall be made
without deference to the initial adverse benefit determination. If the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Administrator will consult with a health care professional with
appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination
and will not be the subordinate of such individual. If the Administrator
obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Administrator will identify such experts.



14

 

 

(e)       Timing of Administrator Response. The Administrator shall respond in
writing to such Claimant within forty-five (45) days after receiving the request
for review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional forty-five (45) days by notifying the Claimant
in writing, prior to the end of the initial forty-five (45) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

(f)       Notice of Decision. The Administrator shall notify the Claimant in
writing of its decision on review. The Administrator shall write the
notification in a culturally and linguistically appropriate manner calculated to
be understood by the Claimant. The notification shall set forth: (i) the
specific reasons for the denial; (ii) a reference to the specific provisions of
this Plan on which the denial is based; (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the Claimant’s claim for benefits; (iv) a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a); (v) for any Disability claim, a discussion of the decision, including an
explanation of the basis for disagreeing with or not following: (A) the views
presented by the Claimant of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (B) the views of medical or
vocational experts whose advice was obtained on behalf of the Bank in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; or (C) a disability
determination regarding the Claimant presented by the Claimant made by the
Social Security Administration; and (vi) for any Disability claim, the specific
internal rules, guidelines, protocols, standards or other similar criteria
relied upon in making the adverse determination or, alternatively, a statement
that such rules, guidelines, protocols, standards or other similar criteria do
not exist.

 



15

 

 

7.3           Exhaustion of Remedies. The Claimant must follow these claims
review procedures and exhaust all administrative remedies before taking any
further action with respect to a claim for benefits.

 

7.4           Failure to Follow Procedures. In the case of a claim for
Disability benefits, if the Administrator fails to strictly adhere to all the
requirements of this claims procedure with respect to a Disability claim, the
Claimant is deemed to have exhausted the administrative remedies available under
the Plan, and shall be entitled to pursue any available remedies under ERISA
Section 502(a) on the basis that the Administrator has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim, except where the violation was: (a) de minimis; (b) non-prejudicial; (c)
attributable to good cause or matters beyond the Administrator’s control; (d) in
the context of an ongoing good-faith exchange of information; and (e) not
reflective of a pattern or practice of noncompliance. The Claimant may request a
written explanation of the violation from the Administrator, and the
Administrator must provide such explanation within ten (10) days, including a
specific description of its basis, if any, for asserting that the violation
should not cause the administrative remedies to be deemed exhausted. If a court
rejects the Claimant’s request for immediate review on the basis that the
Administrator met the standards for the exception, the claim shall be considered
as re-filed on appeal upon the Administrator’s receipt of the decision of the
court. Within a reasonable time after the receipt of the decision, the
Administrator shall provide the claimant with notice of the resubmission.

 

Article 8

AMENDMENT AND TERMINATION

 

8.1           Amendment Generally. This Plan may be amended only by a written
document executed by the Bank, provided that such amendment does not reduce or
eliminate any vested benefit hereunder.

 

8.2          Amendment to Insure Proper Characterization of Plan.
Notwithstanding anything in this Plan to the contrary, the Plan may be amended
by the Bank at any time, if found necessary in the opinion of the Bank, i) to
ensure that the Plan is characterized as plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA, ii) to conform the Plan to the requirements of any
applicable law or iii) to comply with the written instructions of the Bank’s
auditors or banking regulators.

 

8.3           Plan Termination Generally. This Plan may be terminated only by a
written document executed by the Bank. In case of such termination, the benefit
to be paid to each Participant hereunder shall be the Participant’s Deferral
Account balance. However, except as provided in Section 8.4, Plan termination
shall not cause a distribution of benefits hereunder. Rather, upon termination
benefit distributions will be made at the earliest distribution event permitted
under Article 4.

 



16

 

 

8.4           Effect of Complete Termination. Subject to the requirements of
Code Section 409A and Treasury Regulations §1.409A-3(j)(4)(ix), at certain times
the Bank may completely terminate and liquidate the Plan. In the event of such a
complete termination, the Bank shall pay each Participant the Participant’s
Deferral Account balance. Such complete termination of the Plan shall occur only
under the following circumstances and conditions.

 

(a)       Corporate Dissolution or Bankruptcy. The Bank may terminate and
liquidate this Plan within twelve (12) months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the Plan are
included in the Participant’s gross income in the latest of: (i) the calendar
year which the termination occurs; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.

 

(b)       Change in Control. The Bank may terminate and liquidate this Plan by
taking irrevocable action to terminate and liquidate within the thirty (30) days
preceding or the twelve (12) months following a Change in Control. This Plan
will then be treated as terminated only if all substantially similar
arrangements sponsored by the Bank which are treated as deferred under a single
plan under Treasury Regulations §1.409A-1(c)(2) are terminated and liquidated
with respect to each participant who experienced the Change in Control so that
the Participant and any participants in any such similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date the Bank takes the
irrevocable action to terminate the arrangements.

 

(c)       Discretionary Termination. The Bank may terminate and liquidate this
Plan provided that: (i) the termination does not occur proximate to a downturn
in the financial health of the Bank; (ii) all arrangements sponsored by the Bank
and Affiliates that would be aggregated with any terminated arrangements under
Treasury Regulations §1.409A-1(c) are terminated; (iii) no payments, other than
payments that would be payable under the terms of this Plan if the termination
had not occurred, are made within twelve (12) months of the date the Bank takes
the irrevocable action to terminate this Plan; (iv) all payments are made within
twenty-four (24) months following the date the Bank takes the irrevocable action
to terminate and liquidate this Plan; and (v) neither the Bank nor any of its
Affiliates adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulations §1.409A-1(c) if the Participant
participated in both arrangements, at any time within three (3) years following
the date the Bank takes the irrevocable action to terminate this Plan.

 



17

 

 

Article 9

MISCELLANEOUS

 

9.1           No Other Effect on the Participant’s Rights. This Plan constitutes
the entire agreement between the Bank and the Participant as to the subject
matter hereof. No rights are granted to the Participant by virtue of this Plan
other than those specifically set forth herein. Nothing contained herein will
confer upon the Participant the right to be retained in the service of the Bank
nor limit the right of the Bank to discharge or otherwise deal with the
Participant without regard to the existence hereof.

 

9.2           State Law. This Plan and all rights hereunder shall be governed by
and construed according to the laws of the Commonwealth of Pennsylvania, except
to the extent preempted by the laws of the United States of America.

 

9.3          Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

9.4           Nonassignability. Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.5           Unsecured General Creditor Status. Payment to a Participant or a
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Bank and no
person shall have any interest in any such asset by virtue of any provision of
this Plan. The Bank’s obligation hereunder shall be an unfunded and unsecured
promise to pay money in the future. In the event that the Bank purchases an
insurance policy insuring the life of a Participant to recover the cost of
providing benefits hereunder, neither the Participant nor the Participant’s
Beneficiary shall have any rights whatsoever in said policy or the proceeds
therefrom.

 



18

 

 

9.6           Life Insurance. If the Bank chooses to obtain insurance on the
life of a Participant in connection with its obligations under this Plan, as a
condition of the Participant’s participation in the Plan, the Participant shall
agree to take such physical examinations and to truthfully and completely supply
such information as may be required by the Bank or the insurance company
designated by the Bank.

 

9.7          Unclaimed Benefits. Each Participant shall keep the Bank informed
of the Participant’s current address and the current address of the
Participant’s Beneficiary. If the location of a Participant is not made known to
the Bank within three (3) years after the date upon which any payment of any
benefits may first be made, the Bank shall delay payment of the Participant’s
benefits until the location of the Participant is made known to the Bank;
however, the Bank shall only be obligated to hold such benefits for the
Participant until the expiration of three (3) years. Upon expiration of the
three (3) year period, the Bank may discharge its obligation by payment to the
Participant’s Beneficiary. If the location of the Beneficiary is not made known
to the Bank by the end of an additional two (2) month period following
expiration of the three (3) year period, the Bank may discharge its obligation
by payment to the Participant’s estate. If there is no estate in existence at
such time or if such fact cannot be determined by the Bank, the Participant and
Beneficiary shall thereupon forfeit all rights to any benefits provided under
this Plan.

 

9.8           Removal. Notwithstanding anything in this Plan to the contrary,
the Bank shall not credit any additional interest to a Participant’s Deferral
Account balance if the Participant is subject to a final removal or prohibition
order issued pursuant to Section 8(e) of the Federal Deposit Insurance Act.
Furthermore, any payments made to the Participant pursuant to this Plan shall,
if required, comply with 12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any
other regulations or guidance promulgated thereunder.

 

9.9           Forfeiture Provision. A Participant shall forfeit the right to any
future interest to be credited on the Deferral Account balance if, the
Participant, directly or indirectly, either as an individual or as a proprietor,
stockholder, partner, officer, director, employee, agent, consultant or
independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

 

(i)        becomes employed by, participates in, or becomes connected in any
manner with the ownership, management, operation or control of any bank, savings
and loan or other similar financial institution if the Participant’s
responsibilities will include providing banking or other financial services
within fifty (50) miles of any office maintained by the Bank as of the date of
the termination of the Participant’s service;



19

 

 

(ii)       participates in any way in hiring or otherwise engaging, or assisting
any other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Bank as of
the date of termination of the Participant’s service;

(iii)       assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Bank or transaction
involving the Bank;

(iv)      sells, offers to sell, provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Bank (the preceding hereinafter referred to as “Services”), to or
from any person or entity from whom the Participant or the Bank, to the
knowledge of the Participant provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the three (3) year period immediately prior to the termination of the
Participant’s service;

(v)       divulges, discloses, or communicates to others in any manner
whatsoever, any confidential information of the Bank, to the knowledge of the
Participant, including, but not limited to, the names and addresses of customers
or prospective customers, of the Bank, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source who provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Participant.

 

9.10         Notice. Any notice, consent or demand required or permitted to be
given to the Bank or Administrator under this Plan shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the Bank’s
principal business office. Any notice or filing required or permitted to be
given to a Participant or Beneficiary under this Plan shall be sufficient if in
writing and hand-delivered or sent by mail to the last known address of the
Participant or Beneficiary, as appropriate. Any notice shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification.

 



20

 

 

9.11         Headings and Interpretation. Headings and sub-headings in this Plan
are inserted for reference and convenience only and shall not be deemed part of
this Plan. Wherever the fulfillment of the intent and purpose of this Plan
requires and the context will permit, the use of the masculine gender includes
the feminine and use of the singular includes the plural.

 

9.12        Alternative Action. In the event it becomes impossible for the Bank
or the Administrator to perform any act required by this Plan due to regulatory
or other constraints, the Bank or Administrator may perform such alternative act
as most nearly carries out the intent and purpose of this Plan and is in the
best interests of the Bank, provided that such alternative act does not violate
Code Section 409A.

 

9.13         Coordination with Other Benefits. The benefits provided for the
Participants or the Beneficiary under this Plan are in addition to any other
benefits available to the Participants under any other plan or program of the
Bank. This Plan shall supplement and shall not supersede, modify, or amend any
other such plan or program except as may otherwise be expressly provided herein.

 

9.14         Inurement. This Plan shall be binding upon and shall inure to the
benefit of the Bank, its successor and assigns, and the Participants, the
Participants’ successors, heirs, executors, administrators, and the
Participants’ Beneficiaries.

 

9.15         Tax Withholding. The Bank may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Bank is required by any law or regulation to withhold in connection
with any benefits under the Plan. Each Participant shall be responsible for the
payment of all individual tax liabilities relating to any benefits paid to the
Participant hereunder.

 

9.16         Aggregation of Plan. If the Bank offers other non-qualified
deferred compensation plans in addition to this Plan, this Plan and those plans
shall be treated as a single plan to the extent required under Code Section
409A.

 

IN WITNESS WHEREOF, a representative of the Bank has executed this Plan as
indicated below:



 



  Bank:           By: /s/ Larry J. Miller  





Its:

Executive Chairman





 



21